12 N.Y.3d 744 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
LORRAINE WASHINGTON, Appellant.
Court of Appeals of the State of New York.
Decided February 19, 2009.
*745 Center for Appellate Litigation, New York City (William A. Loeb of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Richard Nahas of counsel), for respondent.
Concur: Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES. Taking no part: Chief Judge LIPPMAN.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed (see People v Guerrero, 12 NY3d 45 [2009] [decided today]).